[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            AUG 21, 2007
                             No. 07-11529
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                 D.C. Docket No. 06-02219-CV-T-26TGW
                      BKCY No. 04-BK-13418-ALP

IN RE: EAGLES RESERVE HOMEOWNERS ASSOCIATION, INC.,

                                              Debtor.
__________________________________________________________

GAIL M. FERN,

                                                     Plaintiff-Appellant,

                                  versus

EAGLES RESERVE HOMEOWNERS ASSOCIATION, INC.,
JAMES P. DELELLIS, et al.,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (August 21, 2007)

Before BIRCH, PRYOR and COX, Circuit Judges.
PER CURIAM:

      Gail M. Fern appeals the district court’s order in a consolidated appeal of three

orders of the bankruptcy court: one order in the Chapter 11 bankruptcy case, and two

orders in an adversary proceeding related to that case. Fern argues that the district

court committed reversible error by (1) affirming the bankruptcy court’s approval of

the Settlement Agreement between Federal Insurance Company, the former directors

and unit owners of Eagles Reserve Homeowners Association, Inc. and Eagles Reserve

itself; (2) overruling Fern’s objection to the settlement, essentially on the ground that

the bankruptcy court lacked subject matter jurisdiction; and (3) affirming the denial

of the lifting of the automatic stay and the remand sought by Fern. Appellees argue

that (1) the bankruptcy court made a reasoned determination that the Settlement

Agreement was fair and equitable; (2) the bankruptcy court had subject matter

jurisdiction; and (3) denial of the remand was appropriate as the approval of the

settlement extinguished Fern’s claims which are at issue.

      Having reviewed the briefs and record, we find no reversible error. First, we

conclude that a sufficient nexus existed between the Chapter 11 case of Eagles

Reserve and Fern’s bad faith claim against Federal Insurance Company for the

bankruptcy court to have subject matter jurisdiction. Matter of Lemco Gypsum, Inc.,

910 F.2d 784, 787 (11th Cir. 1990). Second, the bankruptcy court did not abuse its

                                           2
discretion when, after conducting a hearing on the Motion for Approval of the

Settlement Agreement, it made a “reasoned determination that it is fair and

equitable.” In re U.S. Oil & Litigation, 967 F.2d 489, 496 (11th Cir. 1992). Third,

the bankruptcy court did not abuse its discretion in denying Fern’s motion for relief

from the stay and remand (and the subsequent motion for rehearing) because the

Settlement Agreement extinguished the claim Fern sought to pursue.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                         3